Title: To George Washington from John Sharp, 13 May 1789
From: Sharp, John
To: Washington, George



Philada May 13th 1789

The petition of John Sharp of the City of Philadelphia humbly Sheweth
That your petitioner in the course of the late Revolution had the honor to serve as a Captain in the service of the United States, as the Certificate herewith produced will testify—That he has a Wife and family to maintain, and at this present time is in want of Employment for the Support of himself and family, and humbly prayeth that Your Excellency will be pleased to appoint him the Officer of the Customs or Revenue Boat for the State of Pennsylvania, or to such other Post or Office as in your Wisdom shall seem meet—And your petitioner as in duty bound will ever pray &c.

John Sharp

